




EXHIBIT 10.5


FACEBOOK, INC.
2012 BONUS /RETENTION PLAN
1. Effective Date and Term. This Bonus and Retention Plan (“Plan”) shall be
effective as of January 1, 2012, and is effective for calendar year 2012 (the
“Eligibility Period”), unless otherwise amended or terminated by Facebook, Inc.
(“Facebook” or the “Company”) in accordance with Section 6 of the Plan. The Plan
supersedes all prior bonus plans except those set forth in an individual
arrangement with an individual employee in which case this Plan shall not apply.
Any other such bonus plan is hereby terminated.
2. Administration. The Plan shall be administered by the Compensation Committee
of the Board of Directors (the “Plan Administrator”), which shall have the
discretionary authority to interpret and administer the Plan and to adopt rules
and regulations to implement the Plan, as it deems necessary. In addition, the
Plan Administrator hereby delegates to the Company's CFO and the VP of Human
Resources (such individuals, the “Executive Administrators” and together with
the Plan Administrator, the “Administrators”) the day-to-day implementation and
interpretation of the Plan, including the approval of individual payouts under
the Plan to employees other than Facebook's executive management team, or
“mteam.” Notwithstanding the foregoing, the approval of the Plan Administrator
or the Company's Board of Directors shall be required for the approval of the
Plan itself and any material amendments to the Plan; determination of the
Company Performance Percentage (as defined below) under the Plan; approval of
the aggregate payout under the Plan; and approval of individual payouts under
the Plan to Facebook's “executive officers” (as determined by the Board of
Directors for purposes of Section 16 under the Securities Exchange Act of 1934).
Any action that requires the approval of the Executive Administrators must be
jointly approved by both the Company's CFO and the VP of Human Resources, and
any action that requires the approval of the Executive Administrators may
instead also be approved by the Plan Administrator or the Board of Directors.
The decisions of the Administrators are final and binding.
3. Eligibility. Participation in the Plan is limited to Full-Time regular and
Part-Time regular Facebook employees1 For purposes of this plan, an Employee
includes only individuals that the Company treats as an employee for employment
tax purposes. Contractors, interns, co-op and other workers (including any such
individuals who are for any reason later re-characterized as employees), are not
eligible. who are employed by Facebook on or before December 31, 2012.
Participation in the Plan is effective on the later of January 1, 2012 or the
day the participant commences as a Full-Time/Part-Time regular employee of
Facebook. A participant may be considered ineligible for the Plan at any time
and for any reason at the Administrators' discretion regardless of whether he or
she remains an employee of the Company. A participant is not eligible for Plan
benefits if the participant resigns or is terminated for “Cause” (which for
purposes of the Plan means: any lawful reason) any time before the bonus is paid
pursuant to Section 5 below. This Plan is intended to compensate individuals for
performance as well as encourage employee retention through and until the date
the bonus is paid; retention is therefore a key component of Plan eligibility.


4. Determination of Amounts. The Administrators may, in their discretion,
determine that any participant will be eligible for a semi-annual cash bonus
that is paid based on the following formula and definitions.
The Executive Administrators have the sole and absolute discretion to determine
the level of achievement and the amounts as described herein (provided that any
determinations in respect of Facebook's “executive officers” shall be made by
the Plan Administrator):


1 For purposes of this plan, an Employee includes only individuals that the
Company treats as an employee for employment tax purposes. Contractors, interns,
co-op and other workers (including any such individuals who are for any reason
later re-characterized as employees), are not eligible.


NON-SALES INCENTIVE PLAN EMPLOYEES:
Base Eligible Earnings x Corporate Bonus Percentage x Individual Performance
Percentage x Company Performance Percentage.




--------------------------------------------------------------------------------




SALES INCENTIVE PLAN EMPLOYEES:
Base Eligible Earnings x Corporate Bonus Percentage x (Company Performance
Percentage - 100%).
DEFINITIONS:
a) Base Eligible Earnings means the sum of all base wages as determined by the
Company (including overtime, retro pay, money paid during a leave of absence by
the Company, personal time off (PTO) used during the period and holiday pay as
applicable) that Facebook paid the participant during the semi-annual
Eligibility Period excluding bonuses, stock gains, commissions, relocation
amounts, accrued but unused PTO, expense reimbursements, or benefits.
b) Corporate Bonus Percentage means the percentage of a participant's Base
Annual Wage as established by the Executive Administrators for a participant's
position (provided that the Corporate Bonus Percentage for mteam members shall
be established by the Plan Administrator).
c) Individual Performance Percentage is tied to the performance assessments, as
determined by the Company, measuring the amount of success a participant has
achieved against his or her Individual Performance Objectives for the
semi-annual performance period.
d) Company Performance Percentage means the amount of success the Company has
achieved based on the Company's priorities and other factors deemed appropriate
for the semi-annual performance period in the sole discretion and judgment of
the Plan Administrator.
5. Payment of Bonuses. Payment of each semi-annual cash bonus (if any) shall be
made by no later than September 15, 2012 for the first semi-annual performance
period of the year and March 15, 2013 for the second semi-annual performance
period of the year. A participant must be employed by the Company at the time
the bonus payment is made in order to receive such payment unless local law or a
written agreement between the participant and the Company provides otherwise or
the Company terminates the participant without Cause (as defined above) prior to
the payment of the bonus. If the Company terminates the participant without
Cause prior to the end of a semi-annual performance period, such participant
shall receive a bonus based on the participant's Base Eligible Earnings for the
period.
6. Modification or Termination of the Plan. The Company reserves the right to
modify, suspend or terminate all or any portion of this Plan at any time,
provided that any material modification to the Plan shall be approved by the
Plan Administrator.
7. Benefits Unfunded. No amounts awarded or accrued under this Plan will be
funded, set aside or otherwise segregated prior to payment. The obligation to
pay the bonuses awarded hereunder will at all times be an unfunded and unsecured
obligation of the Company. Plan participants will have the status of general
creditors and must look solely to the general assets of the Company for the
payment of their bonus awards.
8. Benefits Nontransferable. No Plan participant will have the right to
alienate, pledge or encumber his or her interest in this Plan, and such interest
will not (to the extent permitted by law) be subject in any way to the claims of
the participant's creditors or to attachment, execution or other process of law.
9. No Employment Rights. No action of the Company in establishing the Plan, no
action taken under the Plan by the Company or the Administrators and no
provision of the Plan itself will be construed to grant any person the right to
remain in the employ of the Company or its subsidiaries for any period of
specific duration. Rather, each employee is employed “at will,” which means that
either the employee or the Company or its subsidiaries may terminate the
employment relationship at any time and for any reason, with or without cause.
10. Governing Law. The Plan shall be governed by, and interpreted, construed,
and enforced in accordance with, the laws of the State of California without
regard to its or any other jurisdiction's conflicts of laws provisions. For
purposes of any dispute that may arise directly or indirectly from this Plan,
the parties hereby submit and consent to the exclusive jurisdiction of the State
of California and agree that any such litigation shall be conducted only in the
courts of California or the federal courts for the United States for the
Northern District of California and no other courts.
11. Severability. If any part or section of this Plan is declared invalid by any
competent body, the remaining parts not affected by the decision shall continue
in effect.
12. Transfers/Job Changes. Subject to the discretion of the Administrators, a
participant's bonus is based upon the participant's Base Eligible Earnings when:
(a) the participant transfers from employment with Facebook to a related company
(i.e. a Facebook subsidiary); (b) the participant permanently transfers from a
Facebook U.S. location to a Facebook non-U.S. location




--------------------------------------------------------------------------------




(or vice versa); (c) the participant transfers from an exempt to a non-exempt
position; or (d) a participant is subject to an Individual Bonus Goal change.
Employees who leave the Company and are re-hired within the same bonus
eligibility period may be eligible to receive a bonus award based solely on the
employee's Base Eligible Earnings received after being re-hired.
13. Code section 409A. Notwithstanding any provision of this Agreement to the
contrary, all payments in accordance with this Plan are intended to meet the
requirements for the “short-term deferral” exception to Section 409A of the
Code, the parties intend to administer this Agreement in a manner that is
consistent with those requirements, and this Agreement shall be construed and
interpreted in accordance with such intent.




